Citation Nr: 1401686	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  06-29 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes planus, rated as 10 percent disabling prior to June 29, 2013, and as 50 percent disabling thereafter.  

2.  Entitlement to an increased rating for allergic rhinitis with maxillary sinusitis, rated as noncompensable prior to June 29, 2013, and as 50 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.


INTRODUCTION

The Veteran served on active duty from February 1980 to June 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to  compensable ratings for pes planus and allergic rhinitis.  An August 2006 rating decision granted an increased rating of 10 percent for pes planus, effective February 27, 2006.  

In April 2008, the Veteran provided testimony before the Board.  A transcript has been associated with the claims folder.    

The Board remanded the pes planus and allergic rhinitis issues in August 2008, September 2011, and May 2013 for additional development.  The Board also remanded the issue of entitlement to service connection for a left knee disability; however, the service connection for left knee disability was granted in a July 2013 rating decision.  As this represents a full grant of the benefit sought, the issue will not be considered herein.  

The July 2013 rating decision also granted an increased rating of 10 percent for allergic rhinitis, and an increased rating of 50 percent for pes planus, each effective June 29, 2013.  A November 2013 rating decision granted an increased rating of 50 percent for allergic rhinitis with maxillary sinus, effective June 29, 2013.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for higher ratings for pes planus and allergic rhinitis remains before the Board.  

This appeal was processed using the Virtual VA paperless claims processing system and the paperless Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to June 29, 2013, the bilateral foot disability was manifested by no greater than moderate tenderness to palpation of the arches and fascia without swelling, callosities, objective evidence of marked deformity, or accentuated pain on use or manipulation.   

2.  From June 29, 2013, the Veteran is receiving the maximum schedular rating for the bilateral foot disability; the evidence of record reveals the disability is productive of no more than pain, swelling, extreme tenderness on the plantar surfaces, marked pronation of the feet, and pain on manipulation of the feet, which were improved or relieved with orthotic shoes or appliances.  

3.  Prior to June 29, 2013, affording the Veteran all reasonable doubt, the allergic rhinitis with maxillary sinusitis has been manifested by no more than six non-incapacitating episodes per year of nasal pressure, headaches, and infections, without any incapacitating episodes, nasal polyps, or surgery.  

4.  From June 29, 2013, the allergic rhinitis with maxillary sinusitis has been manifested by no more than near constant sinusitis manifested by headaches, pain on tenderness of affected sinus, and purulent discharge or crusting; there was no evidence of radical surgery with chronic osteomyelitis, repeated surgeries, a total laryngectomy, complete organic aphonia, stenosis of the larynx, or granulomatous rhinitis.  


CONCLUSIONS OF LAW

1.  Prior to June 29, 2013, the criteria for a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 5276, 5284 (2013).  

2.  From June 29, 2013, the criteria for a rating in excess of 50 percent for bilateral pes planus with plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 5276, 5284 (2013).  

3.  Prior to June 29, 2013, the criteria for a 10 percent rating, but no more, for allergic rhinitis with maxillary sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6513, 6522 (2013).

4.  From June 29, 2013, the criteria for a rating in excess of 50 percent for allergic rhinitis with maxillary sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6513, 6522 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in March 2006, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate her claim for increase.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that she was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  She was informed that VA provided ratings based on the rating schedule and was given examples of the evidence she could submit.

The Veteran has substantiated her status as a Veteran.  She was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the March 2006 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  The Veteran identified private treatment at ECCIMG and records from that provider through January 2006 are of record.  In October 2008, the Veteran was asked to submit authorization to obtain all outstanding private treatment records from that provider; however, she did not respond.  

Additionally, the Veteran was provided multiple VA examinations in order to evaluate the current severity of her bilateral foot and allergic rhinitis disabilities.  The information and opinions required to properly evaluate the Veteran's service-connected disabilities have been obtained.  

During the April 2008 Board hearing and prehearing conference, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and her representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The issues on appeal were previously before the Board in August 2008, September 2011, and May 2013 and remanded for additional development.  In accordance with the remand instructions, all outstanding VA treatment records were obtained and associated with the claims file, the October 2008 request for authorization for private treatment records was issued without response from the Veteran, VA examinations were provided, including in October 2011 and June 2013, and a supplemental statement of the case was last issued in July 2013.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.



Legal Criteria-Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Pes Planus

The Veteran's claim for increased rating was received in February 2006.  The relevant focus for adjudicating her claim is the period beginning February 2005, one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2013).

The Veteran's bilateral foot disability has been rated under Diagnostic Code 5276 as 10 percent disabling prior to June 29, 2013, and as 50 percent disabling thereafter.  Under Diagnostic Code 5276, a 30 percent evaluation is assigned for severe bilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A maximum 50 percent evaluation may be assigned for pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

In addition, Diagnostic Code 5284 is a general code used for other foot disabilities not specifically covered under the rating criteria.  It provides a 20 percent rating when a foot injury is productive of a moderately-severe foot disability.  A 30 percent rating is warranted when a foot injury is productive of a severe disability and a maximum rating of 40 percent may be assigned if loss of use of a foot is demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5284.	

Regarding the appellate period prior to June 29, 2013, the Board finds that the evidence of record does not support an increased schedular rating in excess of 10 percent.  

During an April 2006 VA examination, the Veteran complained of pain from bilateral flat feet and plantar fasciitis.  Examination revealed that her ankle range of motion was full and painless.  Her medial plantar fascia was tender to palpation bilaterally but she had no sensory deficits.  She had a corn on the dorsal aspect of the PIP joint of the fourth toe, but otherwise the shapes and contours of her feet were normal.  She had a too-many-toes sign on standing and her heels inverted slightly.  She had symmetric and full range of motion of the subtalar, midtarsal joints and there was no tenderness on palpation about the posterior tib, peroneal tendons.  The examiner diagnosed flexible bilateral flatfoot, which was asymptomatic, and plantar fasciitis.  

During an August 2006 VA examination, the Veteran denied constant pain, weakness, and fatigability, but reported that standing in the morning upon rising or walking a few yards would give her flare-up of pain that she evaluated as a 10/10 that occurred every day and lasted less than 30 minutes.  She denied surgery, injections, or physical therapy, but used orthotics.  Upon examination, the feet were without corns, calluses, or edema.  Bilaterally, there was hallux valgus of 20 degrees of the great toes.  There was no restricted or painful motion but there was tenderness at the attachment sites of the planter fascia at the heel.  She had abnormal weight-bearing with loss of arches on weight-bearing and positive too-many-toes test consistent with pes planus.  She had pronation of the heels as well.  There was no weakness, instability, or pain on manipulation of the Achilles tendon.  X-rays revealed bilateral pes planus deformity and mild bilateral hallux valgus deformity.  

During the April 2008 Board hearing, the Veteran stated that she had calluses, pain, and swelling at the time of the August 2006 VA examination.  

During an October 2011 VA examination, the Veteran reported mild to moderate pain on the plantar aspect of both feet.  On examination, the Achilles tendons were not painful on manipulation or abnormally aligned.  There was no painful or restricted motion, no abnormal weight bearing, weakness, or instability, and no deformity on pronation or abduction.  There was mild to moderate tenderness upon palpation of both plantar arches consistent with plantar fasciitis.  Bilateral flat feet was confirmed by X-ray.  Regarding her plantar fasciitis, she reported mild to moderate pain and the use of orthotics and pain medication.  

An October 2012 VA examiner found mild to moderate hallux valgus as well as plantar fasciitis and pes planus.  However, the examiner did not complete a flat feet examination report.  

The remaining evidence in the claims file, to include treatment records, do not provide contrary results to those obtained at the Veteran's VA compensation examinations. 

Based on the foregoing, the Board finds that a rating in excess of 10 percent prior to June 29, 2013, is not warranted.  At no time was severe bilateral pes planus noted.  There has not been objective evidence of marked deformity, accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, characteristic callosities, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, or severe spasm of the Achilles tendon on manipulation.  While some tenderness to palpation has been noted at times during this appellate period, there has not been accentuated pain on manipulation or extreme tenderness of the plantar surfaces.  Although the April 2006 and August 2006 VA examiners noted some pronation of the heels, such pronation was noted to be slight during the April examination and was not noted to be marked at any time during this period.  Moreover, the October 2011 VA examiner specifically found no deformity of pronation or abduction.  While the Veteran reported having calluses during the August 2006 VA examination, the examiner specifically found that they were not present upon examination and they were not found upon any examination or treatment during the appellate period.  

The Board finds that Diagnostic Code 5276 is the most applicable rating code, and is more appropriate than a rating under Diagnostic Code 5284.  The majority of the bilateral foot symptoms are specifically attributed to bilateral pes planus and are contemplated under Diagnostic Code 5276.  Moreover, regarding the symptoms attributable to a foot disability other than pes planus, such as plantar fasciitis or hallux valgus, the evidence does not demonstrate that they have risen to the level of a moderately-severe foot disability.  Although in April 2006, her medial plantar fascia was tender to palpation bilaterally, she had no sensory deficits.  The August 2006 examiner did not diagnose plantar fasciitis despite noting tenderness of the fascia.  The examiner described the bilateral hallux valgus deformity as mild.  By the Veteran's own account and the examiner's findings in October 2011, there was mild to moderate tenderness upon palpation of the plantar arches consistent with plantar fasciitis.  At no time has a moderately-severe foot disability been found upon examination.  

The Board has considered other avenues that may afford the Veteran a schedular disability rating in excess of 10 percent, but finds that the law precludes any such schedular increase.  In this regard, the diagnostic codes for weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones are not applicable as either none of these disabilities have been diagnosed or the diagnostic codes do not provide a rating in excess of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, 5283 (2013).  

Therefore, based on the forgoing, an increased schedular rating in excess of 10 percent is not warranted prior to June 29, 2013.  

Beginning June 29, 2013, the Veteran is in receipt of a 50 percent disabling rating for her bilateral foot disability under Diagnostic Code 5276, which constitutes the maximum schedular rating under that Diagnostic Code.  A rating in excess of 50 percent is not available under any other Diagnostic Code for the feet as this is the highest schedular rating available.  

Though the Veteran met some of the criteria for a 50 percent rating, she did not meet all the criteria necessary.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  During the VA examination conducted in June 2013, there was evidence of pain on use and manipulation, swelling, extreme tenderness of the plantar surfaces, and characteristic calluses.  However, the VA examiner found that the bilateral foot symptoms, including the tenderness of the plantar surfaces, were improved or relieved by orthopedic shoes or appliances.  The examiner found marked pronation bilaterally that was also improved with orthopedic shoes.  There was no inward bowing or displacement of the Achilles' tendon nor severe spasms of the tendon on manipulation.  

Based on the forgoing, an increased schedular rating in excess of 50 percent is not warranted for this appellate period.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Initially, there must be a comparison between the symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule for that disability.  If the symptoms experienced by the claimant are those contemplated by the rating criteria, further consideration of whether a referral for extraschedular analysis is not required.  

The Board finds that the rating criteria specifically contemplate the Veteran's functional impairment and symptoms associated with the bilateral foot disability.  The disability is manifested by tenderness on palpation to various parts of the foot, varying levels of pronation, and pain on use and the rating criteria are specifically based on such symptoms.  38 C.F.R. § 4.85.  In short, there is nothing exceptional or unusual about the Veteran's bilateral foot disability because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.   Currently, she is at the maximum schedular rating for her foot disability, though she did not meet all the specific diagnostic criteria for a 50 percent rating, the higher evaluation was assigned as the disability picture more nearly approximated the criteria required for that rating.  38 C.F.R. § 4.7.   Referral for consideration of an extraschedular rating is, therefore, not warranted.


Allergic Rhinitis with Maxillary Sinus

The Veteran's claim for increased rating for allergic rhinitis was received in February 2006.  The relevant focus for adjudicating her claim is the period beginning February 2005, one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2013).  The Veteran's sinus disability was assigned a noncompensable disability rating prior to June 29, 2013, and a 50 percent disabling rating from that day forward, under Diagnostic Codes 6513 and 6522 for allergic rhinitis with maxillary sinusitis.  

Under Diagnostic Code 6513, a noncompensable evaluation is warranted for chronic maxillary sinusitis detected only by X-ray study.  A 10 percent evaluation requires either one or two incapacitating episodes of sinusitis per year necessitating prolonged (lasting four to six weeks) antibiotic treatment or three to six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation requires three or more incapacitating episodes of sinusitis per year necessitating prolonged (lasting four to six weeks) antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  Finally, a 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2013).  

Allergic rhinitis manifested by either a greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side, and no polyps warrants a 10 percent evaluation.  A 30 percent evaluation requires the presence of polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2013).

Prior to June 29, 2013, the Board finds that the evidence of record demonstrates that a 10 percent disability rating is warranted based on at least three to six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  While the VA and private treatment records do not demonstrate three to six distinct episodes of sinusitis, the records clearly demonstrate regular treatment with decongestants and nasal sprays throughout the appellate period.  There are several records where the Veteran received treatment for sinus symptoms and she reported increased or near-constant sinus symptoms such as headaches, sinus pressure and congestion, or nasal discharge.  

While an April 2006 VA examiner found no evidence of allergic rhinitis or chronicity of sinus symptoms, the examiner also stated that the symptoms could have been masked due to her treatment of those symptoms, including with nasal sprays.  Upon examination in June 2013, the Veteran reported that while she had two non-incapacitating episodes of sinusitis in the last 12 months, she typically experienced three to four episodes per year.  The Veteran's statements to the June 2013 examiner are consistent with the evidence of record showing regular treatment each year for sinus symptoms.  

Therefore, resolving all doubt in her favor, the Board finds that a 10 percent disability rating is warranted prior to June 29, 2013.  A rating in excess of 10 percent is not warranted as the evidence does not demonstrate, nor has the Veteran reported, any incapacitating episodes or more than six non-incapacitating episodes per year.  In addition, at no time have nasal polyps been demonstrated upon examination or treatment.  The October 2011 and June 2013 VA examiners specifically found no evidence of nasal polyps and they have not been noted during  VA and private treatment or by the Veteran.  As such, an increased rating under Diagnostic Code 6522 is not warranted.  

From 29, 2013, the Veteran has been assigned the maximum schedular rating for sinusitis.  The rating was based on the June 2013 VA examination findings of near constant sinusitis manifested by headaches, pain on tenderness of affected sinus, and purulent discharge or crusting.  There was however, no evidence of radical surgery with chronic osteomyelitis or repeated surgeries.  The Board does not find that the evidence of record demonstrates that a rating in excess of 50 percent is warranted.  Notably, there has been no evidence of a total laryngectomy (Diagnostic Code 6518), complete organic aphonia (Diagnostic Code 6519), stenosis of the larynx (Diagnostic Code 6520) or granulomatous rhinitis (Diagnostic Code 6524).  38 C.F.R. § 4.97.  

Finally, the Board does not find this case to be exceptional so that an extraschedular rating is warranted.  The rating criteria specifically contemplate the Veteran's functional impairment and symptoms associated with the allergic rhinitis and maxillary sinusitis disability, which include less than six non-incapacitating episodes per year of sinus pain, congestion, headaches, and infections which require the use of antibiotics.  The rating criteria are specifically based on such symptoms.  38 C.F.R. § 4.85.  In short, there is nothing exceptional or unusual about the Veteran's sinus disability because the rating criteria reasonably describe her disability level and symptomatology.  38 C.F.R. § 3.321; Thun, 22 Vet. App. at 115.  Referral for consideration of an extraschedular rating is, therefore, not warranted.


Total Rating for Compensation Based on Individual Unemployability (TDIU)

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent her from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify her.  38 C.F.R. § 4.16 (2013).  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2013) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The United States Court of Appeals for the Federal Circuit has held that TDIU is not raised in the appeal of an initial rating or claim for increase unless the Roberson elements are present.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran has not reported that she has been rendered unemployable due to her service-connected disabilities.  The evidence demonstrates long-term employment with the United States Department of Agriculture.  The last evidence of record regarding her employment was the October 2011 VA examination, where 
she reported that she was still employed as a food inspector.  Thus, further consideration of entitlement to TDIU is not warranted.


ORDER

Prior to June 29, 2013, the criteria for a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis have not been met.  

From June 29, 2013, the criteria for a rating in excess of 50 percent for bilateral pes planus with plantar fasciitis have not been met.  

Prior to June 29, 2013, the criteria for a 10 percent disability rating, but no more, for allergic rhinitis with maxillary sinusitis have been met subject to the controlling regulations governing monetary awards.  

From June 29, 2013, the criteria for a rating in excess of 50 percent for allergic rhinitis with maxillary sinusitis have not been met.


____________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


